UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6990



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH DUANE BYNUM, a/k/a Christopher O’Reed
Pittman, a/k/a Mark Renard Bynum,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-90-191, CA-96-3814-WMN)


Submitted:   September 15, 1998           Decided:   October 19, 1998


Before MURNAGHAN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Duane Bynum, Appellant Pro Se. Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998),

and   denying   Appellant’s   motion   for   reconsideration.    We   have

reviewed the record and the district court’s opinion and find no

reversible error.* Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. Bynum, Nos. CR-90-191, CA-96-3814-WMN (D.

Md. May 14, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                DISMISSED




      *
        Upon our review of the record, we discovered that
Appellant’s Judgment and Commitment Order erroneously reflects that
he was convicted of “possession” of a firearm, in violation of 18
U.S.C.A. § 924(c)(1) (West Supp. 1998). Because Appellant pled
guilty to “using and carrying” a firearm during a drug trafficking
offense, as provided in § 924(c)(1), either party may move the
district court, under Fed. R. Crim. P. 36, to correct this
typographical error.


                                   2